on appellant’s motion for rehearing.
DAVIDSON, Judge.
Appellant presses upon us the correctness of his contention that the facts show only murder without malice.
It must be remembered that, under the law as it presently exists, there are no degrees of the crime of murder. Murder without malice is not a degree of that crime but is a murder committed under the influence of sudden passion arising from an adequate cause, for which the Legislature has limited the punishment.
The term “adequate cause” means such a cause as would commonly produce in a person of ordinary temper that degree of anger, rage, sudden resentment, or terror as to render the mind incapable of cool reflection. Art. 1257c, P. C. The Legislature has not by statute set forth any particular fact or facts as in law would constitute adequate cause, but has left to the jury the determinaron of when adequate cause exists from all the facts or circumstances in the case. So then, whether an unlawful killing is one without malice is a fact question for the jury’s determination. To overturn the finding of the jury upon such a fact question, we would be required to say that the undisputed facts did not warrant that conclusion.
In the instant case, the facts would warrant no such con- . elusion but, to the contrary, the facts amply support the jury’s conclusion tht the killing was with malice.
*529From what has been said, it follows that we remain convinced of the correctness of our original conclusions, and appellant’s motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.